—Appeal from a judgment of the Supreme Court (Connor, J.), entered April 9, 1998 in Columbia County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner, a prison inmate, has reappeared before respondent since the April 1999 parole release hearing that gave rise to this proceeding and his request for release was again denied. Accordingly, the instant appeal is moot and must be dismissed (see, Matter of Muniz v New York State Div. of Parole, 264 AD2d 873).
*638Cardona, P. J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.